—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted summary judgment in favor of defendants George Coniber and Margaret Coniber, the owners of the field where the accident occurred. There is no evidence to suggest that they knew or should have known of the necessity to control the conduct of those on their premises. Further, there is no showing that the Conibers were aware of any unreasonable risk to others created by the muddy condition of the property (see, Goslin v La Mora, 137 AD2d 941). (Appeals from Order of Supreme Court, Erie County, Fudeman, J.—Summary Judgment.) Present—Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.